DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(A2) as being anticipated by Yamaguchi et al. (US 2019/0101814 A1).
Regarding Claim 1, Yamaguchi (1, 3 and 5) discloses a wavelength conversion element (10, 3) comprising: 
a fluorescent layer (10) in which phosphor particles (5) are dispersed in a binder (4) [0077], the fluorescent layer (10) including a first region (10a) and a second region (10b), the first region (10a) being configured to be at a more elevated temperature than the second region (10b) due to an effect of excitation light (6) [0028-0029] (also see temperature gradient in Fig. 3 and 5), wherein 
the phosphor particles (5) are constituted of a phosphor doped with a central light emitting element (Ce-doped YAG ) [0039], and at least one of a concentration of the 10 is formed such that the volume density of the fluorescent particles 5 in the substrate side portion 10b is higher than that of the incident surface side portion 10a”. 0025].

Regarding Claim 2, Yamaguchi (1, 3 and 5) discloses the wavelength conversion element according to claim 1, wherein 
a change in the concentration of the central light emitting element (Ce) is a change in a concentration increasing from the first region (10a) to the second region (10b) [See increase of concentration of Ce-doped YAG particles 5 in 10b, Fig. 1 ].

Regarding Claim 4, Hashuzume (Fig. 1-7) discloses the wavelength conversion element according to claim 1, wherein a change in the volume ratio of the phosphor particles (5) with respect to the binder (4) is a change in a volume ratio increasing from the first region (10a) to the second region (10b) (“the fluorescent volume density of the substrate side portion 10b may be higher than that of the incident surface side portion 10a.”) [0033]


Regarding Claim 7, Yamaguchi (1, 3 and 5) discloses the light source device comprising: the wavelength conversion element according to claim 1; and 
.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2019/0101814 A1).
Regarding Claim 3, Yamaguchi (1, 3 and 5) discloses the wavelength conversion element according to claim 1.
Yamaguchi in the current embodiment does not explicitly disclose that a change in the size of the phosphor particles is a change in volume increasing from the first region to the second region.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yamaguchi such a change in the size of the phosphor particles is a change in volume increasing from the first region to the second region in order to obtain the fluorescent layer having a different fluorescent volume density in the depth direction [0041] to increase the light collecting efficiency of the optical system [0035] 


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2019/0101814 A1) in view of Maemura et al. (2012/0200218 A1).
Regarding Claim 3, Yamaguchi (1, 3 and 5) discloses the wavelength conversion element according to claim 1, wherein

Yamaguchi does not explicitly disclose voids and a range of possible amount of the binder in the fluorescent layer includes zero.
Maemura (Fig. 1) discloses voids (44a, b) and a range of possible amount of the binder (41) in the fluorescent layer includes zero [0087, 0113]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yamaguchi in view of  Maemura such the binder includes voids and a range of possible amount of the binder in the fluorescent layer includes zero in order to improve thermal conductivity [0088]




Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2019/0101814 A1) in view of Kazunori et al. (JP 2016/092271 A1; Published 05/23/2016).
Regarding Claim 6, Yamaguchi (1, 3 and 5) discloses the wavelength conversion element according to claim 1, the first region is at the center of the fluorescent layer (center top of 10), and the second region is at the edge (edge of 10),  the first region (center of 10) is at a more elevated temperature than the second region (edge of 10) in a planar direction of the fluorescent layer (10) by the excitation light (6) 
Yamaguchi does not explicitly disclose fluorescent layer is configured to change in a thickness across a planar direction, a change in the thickness is a change in which a thickness of a center of the fluorescent layer is thinner than a thickness of an edge of the fluorescent layer, in a planar direction of the fluorescent layer.
Kazunori (Fig. 2) disclose fluorescent layer (1a) is configured to change in a thickness across a planar direction, a change in the thickness is a change in which a thickness of a center of the fluorescent layer (1a) is thinner than a thickness of an edge of the fluorescent layer, (See Fig. 1a) in a planar direction of the fluorescent layer, a first region is (21) at the center of the fluorescent layer (1a), and the second region (22) is at the edge (Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yamaguchi in view of Kazunori such that in a planar direction of the fluorescent layer, the first region is at the center of the fluorescent layer, and the second region is at the edge, and the first region is at a more elevated temperature than the second region in a planar direction of the fluorescent layer by the excitation light being irradiated to the center of the fluorescent layer in order to  the calorific value at the center of the phosphor layer 1a can be made smaller than the calorific value at the end. (Page 3, Paragraph 4).


Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2019/0101814 A1) in view of Hashizume et al. (US 2018/0052386 A1).
Regarding Claim 8, Yamaguchi (1, 3 and 5) discloses the light source device comprising: the wavelength conversion element according to claim 1; and wherein
heat sink substrate (3), wherein the fluorescent layer (10) is deposited on the heat sink substrate (30), the fluorescent layer (10) includes a first surface (top) and a second surface (bottom) opposing to each other in a thickness direction, the first region (top of 10) being on a side of the first surface (top) and the second region (bottom) being on a side of the second surface (bottom), the second surface (bottom) faces the transmissive heat sink substrate (30), and the first region (top of 10) is at a more elevated temperature (see temperature gradient in Fig. 3, 5) than the second region (bottom) by the excitation light (6) dissipating to the transmissive heat sink substrate (30). [0048] (Fig. 1 and 5)
Yamaguchi in the current embodiment does not explicitly disclose a transmissive heat sink substrate and the excitation light being irradiated from the side of the second surface 
However, in a different embodiment Yamaguchi discloses transmissive heat sink substrate (the substrate 3 may have a light transmission property; a dielectric material (sapphire or spinel) having a high heat radiation property and a close linear expansion coefficient) [0048], wherein the fluorescent layer (10) is deposited on the transmissive heat sink substrate (30) [0048] (Fig. 1 and 5)

Yamaguchi does not explicitly disclose the excitation light being irradiated from the side of the second surface 
Hashuzume (Fig. 15) discloses the excitation light (B) being irradiated from the side of a second surface (bottom) Fig. 15 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yamaguchi in view of Hashuzume such that the excitation light being irradiated from the side of the second surface and heat of the second surface dissipating to the transmissive heat sink substrate in order to it is to efficiently dissipate the heat of the phosphor layer, it is possible to provide a wavelength conversion element in which temperature quenching or temperature deterioration is suppressed. [0151]
 
Regarding Claim 9, Yamaguchi (1, 3 and 5) discloses the light source device comprising: 
the wavelength conversion element according to claim 1; and a heat sink frame (3) and  the first region (top center of 10)is at a more elevated temperature than the second region (ende of 10) by the excitation light (6) being irradiated to the center of the 
Hashuzume does not explicitly discloses that wherein an edge of the fluorescent layer is held by the heat sink frame, in a planar direction of the fluorescent layer.
Hashuzume (Fig. 16) discloses an edge of a fluorescent layer (1030) is held by a heat sink frame (1010), in a planar direction of the fluorescent layer (1030), a first region (1031) is at a center in the fluorescent layer (1030), and the second region (1032) is at the edge.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yamaguchi in view of Hashuzume such that an edge of the fluorescent layer is held by the heat sink frame, in a planar direction of the fluorescent layer in order to improve heat dissipation of side surface in addition to the bottom surface portion of the recess and wavelength conversion element. [0162]


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2019/0101814 A1) in view of Kagawa et al. (JP 2010/004035 A; Published 01/07/2010).
Regarding Claim 10, Yamaguchi discloses the light source device comprising: 
an excitation light source (1) configured to emit excitation light (6); and the wavelength conversion element (20) according to claim 1, wherein 

Yamaguchi does not explicitly disclose wherein the excitation light source is disposed with its primary light emission orientation being oriented upward on a bottom surface of a recessed portion provided in one of the pair of electrode terminals, and the recessed portion is formed surrounding an outer periphery of the excitation light source disposed on the bottom surface of the recessed portion by a mortar shaped inclined surface, the wavelength conversion element is provided in the recessed portion covering the excitation light source.
Kagawa (Fig. 9) discloses the excitation light source (13) being electrically connected to the pair of electrode terminals (31, 32); the excitation light source (13) is disposed with its primary light emission orientation being oriented upward (up) on a bottom surface of a recessed portion (recess of 31) provided in one of the pair of electrode terminals (31), and the recessed portion (top of 31) is formed surrounding an outer periphery of the excitation light source (31) disposed on the bottom surface of the recessed portion by a mortar shaped inclined surface (sides of recess of 31) in order to build lead type light emitting device [Page 17, paragraph 1].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Yamaguchi in view of Kagawa such that the excitation light source is disposed with its primary light emission 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891           

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891